Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Allowance is responsive to the communication received 2/16/2021.

Claim Status
Claim(s) 33, 36-38, 40-49 and 51-57 are currently pending.
Claim(s) 33, 36-38, 40-49 and 51-57 are allowed, now renumbered as 1-21.

Election/Restrictions
	Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  The Species Election requirement mailed 4/8/2020 has been withdrawn because all the species depend from or otherwise require all the limitations of allowable generic claim 33.  All of the Species Election Requirements have been withdrawn therefore examination has been extended to include all species within the allowed claims.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
Valencia et al. (06/08/2008) Biotechnology Progress volume 24 pages 561 to 569 cited in the 11/19/2018 IDS (hereinafter known as "Valencia") represents the closest prior art.  Valencia teaches a method for selecting at least one target-binding protein with favorable biophysical properties, comprising a first phase comprising selecting a first population of protein variants binding a target protein ("target-binding protein variants") from a library comprising at least about 1012 protein variants (see entire document including Abstract, Figures 1-6 and page 568 left hand column).
Valencia does not explicitly teach the library of protein variants is a library of the 10th domain of fibronectin type III (10Fn3) variants; determining whether a significant number of the at most 103 target-binding protein variants have favorable biophysical properties, wherein the favorable biophysical properties are one or more of solubility, thermostability, high expression levels, low levels of aggregation, proper folding and binding specificity; and if a significant number of the at most 103 target-binding protein variants do not have favorable biophysical properties, then selecting a population of at most 103 target-binding protein variants from at least 105 target-binding protein variants obtained during the selection in step (i) using yeast surface display.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639